DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 04, 2021 has been entered.

Election/Restrictions
Original claim 12 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), original claims 1, 3, 6, 8-11 and 24 (24 originally drawn to a method, now drawn to the product itself), directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on January 27, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Final Rejection dated May 03, 2021, filed October 04, 2021 is acknowledged.  Original claims 1, 3, 6, 8-14 and 24-38 are pending and original claim 7 is cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tony Venturino on January 13, 2021.
The application has been amended as follows: 
Amend original claim 6 from “according to claim 5, wherein” to “according to claim 1, wherein”
Cancel original claim 7 
Amend original claim 8 from “according to claim 7, wherein” to “according to claim 1, wherein”
Amend original claim 24 from “4000 and “ to “4000 m and”
Amend original claim 34 from ending in “..” to ending in “.”
Amend original claim 38 from “at most 400.” to “at most 400 mm.”.

Allowable Subject Matter
Claims 1, 3, 6, 8-14 and 24-38 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed steel strip is Riener et al. (US 2015/0225831 A1), hereinafter Riener, originally of record of the non-final rejection dated January 27, 2020.  Riener teaches a hot-dip coating method that coats a flat steel product with a metallic coating that is composed in weight percent of aluminum 1.8-3.0, magnesium 1.3-2.7 and the remainder are zinc and unavoidable impurities ([0028]-[0034]; noting this range anticipates the claimed ranges with sufficient specificity, per MPEP § 2131.03; further support for only these three materials is shown in FIG. 1A [0068]), including an example of 2 wt% aluminum and 1.3 wt % magnesium (Table 1, example 1.3; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I) (corresponding to Al =2 > (1.28*1.3 Mg)+0.25 or 2 >1.91), on at least one side ([0002]; i.e. one or both), wherein the coating does not contain binary eutectic phase of Zn and MgZn2 phase ([0052]; [0079]; [0099]; [0118]); no errors are present, at T1 and d= 0.8 ([0144]-[0150]; FIG. 11) in the especially homogenous surface of the coating ([0026]), there can be no Ti present and less than 0.1 weight percent boron ([0141]), and an aim to reduce film coating weight ([0154]).  Regarding “the strip has a roughness Ra < 1.5 micron before entering a coating bath for the hot dip coating”, this is a product by process limitation. Product-by-process 
Riener does not specifically teach or suggest (alone or in combination with the prior art) teach the coating weight of one-side of the coating layer is 35 to less than 45 g/m2, nor the coating has an absence of visible beach defect, nor wherein the coated steel strip is made by a process comprising controlling the thickness of the coating using gas knifes above a coating bath that provides the alloy for the coating and wherein Z is a value in a range of 5 to 8 mm that meets an equation Z < 0.6 e 0.046CW, wherein Z is the distance between each gas knife and the steel strip in mm, and wherein CW is the weight of the one-sided coating layer in g/m2 and wherein each said gas knife has a distance above the coating bath of at most 500 mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed October , with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Specifically the composition where Riener teaches no defect is outside the range claimed by applicant and the unexpected results shown in Table 1.  The affidavit under Rule 132 filed October 04, 2021 is acknowledged, and has been reviewed on its basis, but the declaration does not provide any additional weight to the persuasive arguments in the Remarks itself.  The affidavit does not warrant patentable distinction over the applied prior art, but the claims themselves are distinct over the prior art applied, as noted above due to the persuasive Remarks of October 04, 2021. The reject of May 03, 2021 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784